Citation Nr: 9917547	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  96-14 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include arthritis.

2.  Entitlement to service connection for paralysis of the 
upper radicular group.

ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1957 to August 
1960.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July and September 1995 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Saint Louis, Missouri, which denied, in pertinent part, 
the issues as styled in this appeal.  

This matter was previously before the Board in February 1998, 
at which time the case was remanded, in pertinent part, for 
additional development.  The additional development having 
been completed, the case is again before the Board for 
appellate adjudication.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran currently suffers from a diagnosed cervical spine 
disorder, to include arthritis.

2.  There is no competent medical evidence showing that the 
veteran currently suffers from a diagnosed paralysis of the 
upper radicular group.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a cervical spine disorder, to include arthritis, is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The veteran's claim of entitlement to service connection 
for paralysis of the upper radicular group is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a cervical spine disorder, to include 
arthritis, and for paralysis of the upper radicular group.  
With regard to these claims, the veteran further contends 
that these disabilities are the residuals of exposure to 
radiation and insecticides during service.


The law provides that an appellant is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Further, where a 
veteran who served for ninety (90) days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic conditions, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

However, before the Board may proceed to examine the merits 
of the veteran's claims, it must determine whether the 
veteran has submitted well-grounded claims as required by 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While 
the claim need not be conclusive, it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

To establish that a claim for service connection is well 
grounded, there must be a medical diagnosis of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury. See Epps v. Gober, 126 F.3d 1464, 1467-68 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  


Alternatively, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) has indicated that a claim may be well-
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that 
an appellant had a chronic condition either in service or 
during an applicable presumption period and that the 
appellant still has such condition.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation. If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

The veteran's service medical records (SMRs) are devoid of 
any evidence that the veteran complained of, was treated for, 
or diagnosed was with, a cervical spine disorder, including 
cervical spine arthritis, or paralysis of the upper radicular 
group. Moreover, the veteran's August 1960 report of physical 
examination upon separation from service notes there was no 
defect or disease affecting the cervical spine or upper 
radicular group. 

Post-service medical records include an August 1990 private 
treatment record reporting that the veteran complained of 
back pain and sciatic tenderness, and a July 1993 private 
treatment record noting a history of right cervical 
radiculopathy.  With regard to the RO's July 1995 rating 
decision indicating that "evidence available following 
service showed indication of cervical spine arthritis in May 
1992 possibly of a traumatic origin," upon the additional 
development performed by the RO in accordance with the 
February 1998 remand, the RO stated in the April 1998 
supplemental statement of the case that "the prior 
information indicating that there was a post-service 
[medical] evidence of cervical spine arthritis was in 
error."    



Therefore, the evidence of record does not serve to show that 
the veteran currently suffers from any diagnosed cervical 
spine disorder, including arthritis, nor does it show that 
the veteran currently suffers from diagnosed paralysis of the 
upper radicular group.  In addition, there is no medical 
evidence showing the veteran suffered from cervical spine 
arthritis within one year of separation from service to 
provide for presumptive service connection.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board observes with respect to the veteran's claim that 
he suffers from residuals of radiation exposure in service 
that, generally, claims based upon exposure to ionizing 
radiation are governed by 38 U.S.C.A. § 1112(c) (West 1991) 
and 38 C.F.R. § 3.311(b) (1998).  Each provides a separate 
and distinct basis for establishing service connection based 
on exposure to ionizing radiation in service.  38 U.S.C.A. § 
1112(c) creates a presumption of service connection on a 
radiation basis for certain specified diseases, including 
lymphoma, when the specified disease becomes manifest in a 
veteran who participated in a "radiation-risk activity."  
Under 38 C.F.R. § 3.311(b)(2), in cases where a veteran has 
been exposed to ionizing radiation, where a "radiogenic 
disease" is first manifested after service, and it is 
contended that the disease is the result of exposure to 
ionizing radiation, data concerning the size and nature of 
the radiation dose must be requested from the appropriate 
office of the Department of Defense after which the claim 
must be reviewed by the Under Secretary for Benefits, who is 
charged with making a determination as to whether the 
veteran's disease was the result of exposure to radiation in 
service.  

The claims file, however, reflects no medical evidence that 
the veteran suffers from either a disease to which the 
presumptions of 38 U.S.C.A. § 1112(c) apply or a "radiogenic 
disease" as anticipated by 38 C.F.R. § 3.311(b).  Those 
provisions, therefore, do not provide a basis for granting 
service connection for the veteran's alleged exposure to 
radiation in service.  



The veteran is not precluded from establishing, by 
independent medical evidence, that a current disorder is 
etiologically related to exposure to radiation in service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 C.F.R. 
§§ 3.303(d); 3.311(b)(4).  However, the claims file contains 
no medical evidence that would substantiate such a 
conclusion.  

Similarly, the claims file contains no medical evidence 
linking a current disorder to exposure to an insecticide in 
service.  Without competent evidence linking a current 
disorder to service, the veteran's claims in this case are 
not well grounded.

Therefore, the only evidence of record to support the 
veteran's claims of service connection for a cervical spine 
disorder, to include arthritis, or paralysis of the upper 
radicular group, are his own written contentions.  However, 
as a matter of law, these statements do not satisfy the 
medical nexus requirement and cannot, therefore, render his 
claim well grounded.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  In other words, what 
is needed is medical evidence showing that he currently 
suffers from a cervical spine disorder, to include arthritis, 
and paralysis of the upper radicular group, and that such 
disorders are related to service.  By this decision, the 
Board is informing the veteran that a medical diagnosis and 
evidence of medical causation is required to render his claim 
well grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69 (1995).










ORDER

A well-grounded claim not having been submitted, service 
connection for a cervical spine disorder, to include 
arthritis, is denied.

A well-grounded claim not having been submitted, service 
connection for paralysis of the upper radicular group is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

